Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
“Sea prédica de orientación liberal, conservadora, marxista o de otra índole —de ideología estadista, autono-mista o independentista— la levadura que hace crecer nues-tro sistema democrático es el libre intercambio y el choque *544pacífico de ideas. La igual oportunidad ... para diseminarlas es requisito indispensable y consustancial a ese postulado.” P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313, 327 (1980).
“ . . . [L]o acontecido en el caso de autos no es materia muerta para la historia, ya que el ejercicio de la libre expre-sión es de valor comtemporáneo e imperecedero en nuestro país.” E.L.A. v. Rivera Rivera, 105 D.P.R. 640, 642 (1977), opinión disidente. Expongamos sus hechos.
hH
El Ministerio Publico denunció a Judith Arandes de Celis y a otros miembros activos del Partido Socialista Puertorri-queño (P.S.P.), por infringir el Art. 181 del Código Penal, 33 L.P.R.A. see. 4287. Se les imputó que el 27 de junio de 1979, aproximadamente a las 11:00 P.M., ilegal y voluntariamente, de común acuerdo, pegaron y fijaron pasquines sobre las co-lumnas de un puente situado en la Ave. Domenech, Hato Rey, y otro ubicado en la Ave. Iturregui, Río Piedras, frente a la Villa Panamericana, ambos propiedades públicas. Esa noche también fueron arrestados y denunciados otros miembros del P.S.P., por igual acción, en Levittown, Toa Baja.
Las denuncias fueron precedidas de arrestos por la Poli-cía de Puerto Rico en los distintos lugares indicados. Los pasquines ocupados por la Policía exponían el mensaje si-guiente: “PANAMERICANOS 79, BIENVENIDOS, PAR-TIDO SOCIALISTA PUERTORRIQUEÑO.” Ilustraba la bandera de Estados Unidos arriada y la de Puerto Rico al tópe del asta.
Ante el Tribunal de Distrito, Sala de Río Piedras, fueron encontrados culpables y sentenciados a una multa de $50 o, en su defecto, prisión subsidiaria. En apelación, el Tribunal Superior, Sala de San Juan, confirmó. Acordamos revisar.
*545I — I I — I
Aunque la decision del Tribunal, como técnica adjudica-tiva, tal vez sea la avenida decisoria menos escabrosa, no po-demos refrendar el resultado. Primeramente, no nos persuade la interpretación apretada de que las “columnas” de concreto de los puentes en que fueron fijados los pasquines aludidos caen bajo la excepción del vocablo “postes”, pro-visto en el Art. 181 del Código Penal, supra(1) Esa conclu-sión es forzada. Se arriba al acudir a la definición de “poste” consignada en el Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1091 y el Diccionario General Ilustrado de la Lengua Española, Vox, 3ra ed., Barcelona, Ed. Biblograf, 1976, pág. 1264, a saber, “madero, o piedra o columna colocada para servir de apoyo o de señal”.
Aunque un diccionario es fuente válida para investigar el sentido literal de las palabras, en buena hermenéutica, no debemos olvidar que nuestra misión es averiguar su sentido jurídico. Aquí el Art. 6 del Código Penal traza ese rumbo. Se inspira en el espíritu de que “[l]as palabras y frases se inter-pretarán según el contexto y el significado sancionado por el *546uso común y corriente”. (Énfasis suplido.) 33 L.P.R.A. see. 3021.
Bajo este enfoque, en nuestro país —ni aun en los círculos culturales o académicos más refinados, o en el argot técnico de la ingeniería— el término “poste” es sinónimo de “columna de un puente”. Todo lo contrario. Su uso común y corriente es con referencia a los postes de alumbrado eléc-trico, teléfono y telégrafo. Así fue visualizado e incorporado por la Asamblea Legislativa en el Art. 181, supra.
El siguiente debate —que culminó con su texto actual— lo confirma:
SR. GALLISÁ: Ademá[s] de ‘excepto en postes’ había al-guna otra excepción en el anterior Artículo.
SR. APONTE COLÓN: En el anterior no había excepción. Ahora se puso ‘excepto en postes’.
SR. PRESIDENTE: Contestada la pregunta.
SR. GALLISÁ: Señor Presidente, para ver si puedo hacer otra pregunta.
SR. PRESIDENTE: Adelante, compañero.
SR. GALLISÁ: No había una excepción de postes de telé-grafos. O si fue que se eliminó a los fines de cuadrar bien la intención legislativa.
SR. APONTE COLÓN: Sí. En postes se entienden [sic] que son de telégrafos y de teléfono.
SR. GALLISÁ: Todos los postes.
SR. APONTE COLÓN: Todos los postes. (Énfasis suplido.)
Luego, en un turno posterior en favor de la medida, el señor Orama Monroig expresó:
... Y no hay duda alguna, compañero Aponte Toro, que esto es ya un problema. Es un problema de tal naturaleza que el Artículo 181, como está concebido en el Código Penal Nuevo, no ha resultado eficaz, precisamente para lo que se quería de-salentar en la forma más efectiva, las pasquinadas indiscrimi-nadas. Por eso es que en esta nueva legislación se permite en primer lugar, sin autorización de nadie en los postes, los postes del alumbrado público generalmente están localizados como *547todos sabemos en sitios bien visibles. Y ahí van los retratos de los compañeros del Ala Derecha, del Ala Izquierda^,] del Cen-tro, de cualquiera .... (Enfasis suplido.)
En Vázquez Negrón v. E.L.A., 109 D.P.R. 19, 24 esc. 3 (1979), indicamos:
Regularmente, recurrimos al diccionario como fuente con-fiable para determinar el significado de una palabra, presu-miendo que el legislador lo conoce. Cooperativa Cafeteros v. La Capital, 82 D.P.R. 51, 62-63 (1961). Ahora bien, si del tras-fondo e historial legislativo del lenguaje que se interpreta surge que el legislador pretendió usar determinada palabra o frase queriendo describir algo distinto de lo que apunta el dic-cionario, debe prevalecer ese sentido distinto. Autoridad sobre Hogares v. Tribl. Superior, 82 D.P.R. 344, 359-360 (1961); Sierra, Com. v. San Miguel Fertilizer Corp., 73 D.P.R. 341, 346 (1952).
Tal es el caso de autos. El legajo legislativo tiende a sos-tener que la palabra “postes” fue concebida en su acepción limitada y tradicional de postes de alumbrado eléctrico, telé-fono y del telégrafo. No hay el más mínimo indicador en que apuntalar la interpretación que hace este Tribunal. No cabe la misma. Aun en lo penal, una interpretación restrictiva no puede ser contraria a una evidente intención legislativa. Pueblo v. Mantilla, 71 D.P.R. 36, 44-45 (1950). En resumen, actuó correctamente el tribunal de origen al resolver que las columnas de los puentes pasquinados por los peticionarios no constituyen “postes” bajo el Art. 181, supra.
Ill
Tampoco podemos compartir el criterio de este Tribunal de que la falta de consentimiento para pasquinar es elemento esencial que el Estado debe probar.
Ese enfoque es contrario a la doctrina básica imperante. La misma es sencilla. Frente a la presunción de inocencia que cobija a todo acusado, “[e]xiste sin embargo otro princi-*548pió, aceptado generalmente por los tribunales americanos, al efecto de que no incumbe al fiscal aducir prueba afirmativa para sostener una alegación negativa cuya veracidad queda razonablemente indicada por las circunstancias estable-cidas y que de ser incierta puede fácilmente ser contradicha mediante el ofrecimiento de prueba documental o de otra ín-dole que probablemente está en poder del acusado o bajo su dominio”. (Énfasis suplido y citas omitidas.) Pueblo v. Negrón, 76 D.P.R. 346, 351 (1954).
En el presente caso, la prueba de cargo estableció más allá de duda razonable que los peticionarios ilegalmente pe-garon los pasquines en las columnas de los puentes de la Ave. Domenech y la Ave. Iturregui. El Ministerio Fiscal no venía obligado a probar afirmativamente que ellos tenían consenti-miento. El estatuto prohibía tal acción, salvo permiso al efecto. En consecuencia, correspondía a los peticionarios sustanciar —en calidad de defensa— que estaban autori-zados. Pueblo ex rel. M.G.R., 109 D.P.R. 557, 562 (1980); Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 235 (1962); Pueblo v. Segarra, 77 D.P.R. 736, 737 (1954); Pueblo v. Figueroa, 58 D.P.R. 673 (1941).(2)
> HH
Ahora bien, aunque el foro de instancia no cometió los errores discutidos, las sentencias deben revocarse. Su apli-cación contra los peticionarios ha sido discriminatoria por motivos políticos. Ello anula la legalidad de esos dictámenes. Exploremos esta razón de decidir.
La libertad de expresión es derecho fundamental, de forma multidimensional, garantizado en el Art. II, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1. En la constelación *549de valores democráticos, la libertad de expresión goza de una primacía peculiar. Todo individuo está en libertad de po-der expresar sus opiniones. En el fondo proyecta un interés social comunitario de fomentar la comunicación y el libre in-tercambio de ideas, y un reconocimiento a “la libertad de conciencia ... y supone el intento de proteger jurídicamente el libre desenvolvimiento de la personalidad a través de los medios más eficaces y habituales de exteriorización de los contenidos de conciencia”. La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 205. En la consecución de este fin, nuestro orden constitucional esta-blece que no se aprobará ley alguna que restrinja la libertad de palabra o de prensa, o el derecho del pueblo a reunirse en asamblea pacífica y a pedir del Gobierno la reparación de agravios.
Sin embargo, este derecho no es absoluto. Puede ser ob-jeto de razonable limitación en atención a otros valores e in-tereses sociales, también importantes, cuando “la necesidad y conveniencias públicas lo requieran”. Mari Bras v. Casañas, 96 D.P.R. 15, 21 (1968); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 755 (1976); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975).(3) Así, en la colisión entre el derecho de expresión y el del disfrute pacífico a la propiedad, hemos reconocido que el uso de carteles constituye un ejerci-cio de la libertad de expresión sujeto a una adecuada limita-ción para proteger un interés legítimo del Estado. Mari Bras v. Alcaide, 100 D.P.R. 506, 510 (1976). Este tipo de le-gislación, además de evitar el abuso por terceros de la pro-piedad pública y privada —también derechos fundamen-tales— intenta resguardar como valor social la “seguridad en nuestras carreteras y la preservación del ornato y belleza *550del paisaje ...Cervecería Corona, Inc. v. Srio. Obras Públicas, 97 D.P.R. 44, 56 (1969).
Ahora bien, tales restricciones no pueden anularlo. No podemos perder de vista que pasquinar, al igual que los pi-quetes, representan mecanismos efectivos de protesta, acce-sibles a muchos grupos que no pueden utilizar —por resultar muy costosos— los tradicionales medios comerciales de co-municación en masa, a saber, radio, prensa y televisión. Estos “medios técnicos tienen a veces una tendencia monopolista; están controlados por grupos sociales perfectamente definidos, sean estos grupos ajenos al Gobierno o se hayan apoderado también del poder público. En algunos casos po-seen con exclusividad los medios de comunicación de masas y eliminan el juego de la libertad de opinión y de palabra, por lo menos en su función social como mecanismo normal de la democracia, pues al lado de las pobres manifestaciones del pensamiento, según la forma tradicional, los nuevos recursos técnicos que poseen en monopolio les permiten ‘fabricar’ la opinión pública a través de sugestiones y símbolos mejor que a través de ideas y de apreciaciones razonables”. La Nueva Constitución de Puerto Rico, op. cit., pág. 212.
Bajo este prisma decisorio, hemos de descartar la tesis de que en este caso estamos ante una legislación cuya clasifi-cación sea sospechosa. No es así. Ciertamente la ley es neutral y se proyecta sin hacer distinción alguna entre personas. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Aquí el problema estriba en que el discrimen opera en su aplicación selectiva. Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 152 (1984), opinión disidente.
Los peticionarios demostraron que la ley les ha sido apli-cada discriminatoriamente por ser miembros del Partido So-cialista Puertorriqueño. A tal efecto, la prueba reveló una clara acción policiaca concertada y coordinada —casi simul-tánea— en la noche del 27 de junio de 1979, exclusivamente *551contra y en ocasión de las actividades del P.S.P. No sólo se produjeron los arrestos en lugares separados tales como las Avenidas Iturregui en Río Piedras y Domenech en Hato Rey, sino a una distante zona geográfica, a saber, el puente que cruza la desembocadura del Río Bayamón en Levittown, el cual tenía adherida propaganda política del Partido Popular Democrático y el Partido Nuevo Progresista. T.E., págs. 122-129. Si bien podría alegarse que las denuncias fueron el resultado normal e ineludible de que sólo el P.S.P. pasquinó esa noche, todos los indicadores objetivos de la prueba des-cartan el elemento de pura casualidad. Las intervenciones y arrestos no fueron rutinarios. Tanto en el pasado como en el presente, se han centrado únicamente sobre los miembros del P.S.P. y otros independentistas.
El testimonio de Luis R. Méndez Figueroa —fotógrafo de la Impresora Nacional— expuso en síntesis que el 15 de septiembre de 1979 tomó varias fotografías cerca del Centro Comercial de Carolina. Éstas, sometidas en evidencia, refle-jan un sinnúmero de pasquines y mensajes colocados sobre propiedad pública (puentes y columnas), las cuales anuncian actividades políticas de algunos candidatos del P.P.D. y del P.N.P. T.E., págs. 76-86.
Esta prueba, unida al conocimiento judicial que a solici-tud del Procurador General tomamos, sobre “la abundancia de pasquines, carteles y anuncios que tenemos en nuestro país, [y] de que personas afiliadas a otros partidos políticos utilizan el pasquín como medio de comunicación pública, co-locándolos en propiedad pública y privada”, es suficiente para detectar la aplicación selectiva y discriminatoria de la ley por razones políticas. Curiosamente, en los anales de nuestra jurisprudencia, sólo existen casos penales parecidos contra independentistas. Mari Bras v. Casañas, supra; Mari Bras v. Alcaide, supra. La diferencia en trato por motivos ideológicos subsiste. No es la primera vez que judicialmente *552así lo hemos concluido. Después de todo, el mensaje indepen-dentista específico promovido por el P.S.P. antagoniza a los partidos políticos (P.P.D. y P.N.P.) que propulsan la unión permanente con Estados Unidos. Irónicamente la historia tiende a repetirse. P.I.P. v. E.L.A., 109 D.P.R. 403, 414 (1980), opinión disidente.
Esa forma de discrimen es sutil y a veces difícil de preci-sar y cuantificar. Aun así, en el caso de autos se patentiza con la decisión de enjuiciar y procesar criminalmente sólo a miembros del Partido Socialista Puertorriqueño. Si ello no es prueba de discrimen en la aplicación de la ley, ¿cuál será?
La seriedad del asunto amerita de este foro un claro re-pudio. Una vez más invitamos a reflexionar sobre las pala-bras aleccionadoras del filósofo R. Von Ihering: “‘la defensa del derecho es un deber que tenemos para con la sociedad. ’ Por eminentes que sean las cualidades intelectuales de un pueblo, si la fuerza moral, la energía, la perseverancia, le faltan, en ese pueblo jamás podrá prosperar el derecho. Cuando la arbitrariedad, la ilegalidad, osan levantar afrento-samente su cabeza, se puede siempre reconocer en este signo, que los que están llamados a defender la ley no cum-plen con su deber. Desde el momento en que el derecho no está dispuesto a luchar se sacrifica. Así podremos aplicarle la sentencia del poeta: ‘Es la última palabra de la sabiduría; Que sólo merece la libertad y la vida; El que cada día sabe conquistarlas.’ Citado por O. Maurín Navarro, Libertad de Asociación, Argentina, Ed. Sanjuarina, 1967, pág. 17.” (Énfasis en el original.) Hernández Colón v. Srio. de Hacienda, supra, pág. 152.
En las circunstancias apuntadas el único mandato judicial capaz de reivindicar el discrimen constitucional político e ideológico es la revocación de las sentencias condenatorias.

 Dicho artículo dispone:
“Toda persona que pegare, fijare, imprimiere o pintare sobre propiedad pú-blica, excepto en postes, o sobre cualquier propiedad privada, sin el consenti-miento del custodio, dueño o encargado, cualquier aviso, anuncio, letrero, cartel, grabado, pasquín, cuadro, mote, escrito, dibujo, figura o cualquier otro medio similar, no importa el asunto, artículo, persona, actividad, tema, concepto o mate-ria a que se haga referencia en los mismos, será sancionada con multa mínima de cincuenta (50) dólares y máxima de doscientos cincuenta (250) dólares. Las con-vicciones subsiguientes por el mismo delito serán sancionadas con pena de reclu-sión que no excederá de quinientos (500) dólares, o ambas penas a discreción del tribunal. El tribunal sentenciador podrá requerir de la persona convicta del delito para que resarza a la parte perjudicada de los daños ocasionados o para que asuma lá obligación de corregir el mal causado por su acto delictivo.” (Énfasis suplido.) 33 L.P.R.A. see. 4287.


 Principio reconocido jurisprudencialmente en casos de Ley de Armas y de Ley de Vehículos y Tránsito.


 Igual enfoque prevalece en la jurisdicción federal. Schenck v. United States, 249 U.S. 47, 52 (1919); City Council v. Taxpayers for Vincent, 466 U.S. 789 (1984).